Exhibit 10.2

 

PMC-SIERRA, INC.

 

CHANGE OF CONTROL AGREEMENT

 



THIS CHANGE OF CONTROL AGREEMENT (this "Agreement"), is made by and between
PMC-Sierra, Inc. (hereinafter the "Company"), and [NAME] (hereinafter
"Executive") and shall be effective as of December 15, 2014 (the "Effective
Date").

 

WHEREAS, the Company and Executive desire to enter into an employment agreement
governing a constructive or actual termination connected with a change of
control of the Company.  

 

NOW, THEREFORE, the Company and Executive, in consideration of the mutual
promises set forth herein, hereby agree as follows:

 

1. Term.  The term of this Agreement will commence on the Effective Date and
will continue in effect until, and terminate upon, December 15, 2017, the third
anniversary of the Effective Date (the "Term").  This Agreement may be renewed
by mutual agreement of the Company and Executive, pursuant to the terms agreed
to between the Company and Executive at the time of such renewal.  

 

2. Termination Without Cause or Constructive Termination in Connection With a
Change of Control.  If the Company terminates Executive's employment without
Cause or Executive resigns under circumstances that constitute a Constructive
Termination,  and (i) a Change of Control (or the signing of a binding agreement
which could result in a Change of Control) is reasonably expected to occur
within the next 60 days or (ii) a Change of Control has occurred anytime in the
prior two (2) year period,  then, provided that Executive executes a waiver and
release of all claims in a form substantially similar to Exhibit A (the
"Release") and such Release becomes effective and enforceable in accordance with
its terms following the expiration of any applicable revocation period under
federal or state law no later than 50 days following the Executive's  Separation
from Service, the following will occur:

 

(i)



Subject to Executive's  continued compliance with the requirements set forth in
Sections 2(ii) and 2(iii), Executive shall receive (in each case less applicable
withholding):

 

(A) a cash payment equal to one times Executive's then-current annual Base
Salary, payable as a lump sum payment on the 60th day following the date of
Executive's Separation from Service;

 

(B) a cash payment equal to 100% of the amount of Executive's Annual Bonus for
the fiscal year in which Executive's Separation from Service occurs, (the
"Severance Bonus Payment"), payable as a lump sum payment on the 60th day
following the date of Executive's Separation from Service;

 



1

 

--------------------------------------------------------------------------------

 

(C) if Executive elects continuation coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended  ("COBRA"), then, at the Company's
election, the Company will (i) for a period of 12 months from Executive's
Separation from Service, reimburse Executive for coverage premiums applicable
under COBRA (at the coverage levels in effect immediately prior to Executive's
 Separation from Service)  or (ii) pay Executive a lump sum payment on the 60th
day following the date of Executive's Separation from Service equal to the cost
of 12 months of such COBRA coverage (at the coverage levels in effect
immediately prior to Executive's  Separation from Service);

 

(D) upon the Separation from Service, 100% acceleration of the vesting of all
Executive's  equity awards (including, without limitation, stock options and
restricted stock units) that are unvested and outstanding as of the Separation
of Service;

 

(E) any performance-based equity awards held by Executive at the time of
Executive's  Separation from Service shall be treated in the manner set forth in
the applicable award agreement governing such awards; and

 

(F) with respect to outstanding stock options, a period of twelve (12)
months from the Separation from Service to exercise all vested stock options
(including those that become vested pursuant to subsection (D), above) or the
remaining term of the stock options, whichever is shorter.

 

(ii)



As an executive employee, Executive will be extensively involved in high-level
decisions related to the competitive design, development, marketing, positioning
and sale of the Company's products and services.  Executive acknowledges and
agrees that such participation requires unlimited access to highly sensitive
proprietary information, including confidential information and trade secrets
related to the development of the Company's business model, competitive
strategies, product and/or services positioning, marketing, and other
information that would be highly injurious if divulged to or used by a
Competitor of the Company.  Accordingly, until one year after Executive's
 Separation from Service,  to the extent permitted by applicable law, Executive
will not, as an employee, agent, consultant, advisor, independent contractor,
general partner, officer, director, stockholder, investor or in any other
capacity directly or indirectly, engage in, work for, provide services or
assistance to, or own a more than 25% voting interest in any Competitor of the
Company.

 

(iii)



Until one year after Executive's  Separation from Service, Executive will not
directly or indirectly induce, encourage, solicit, influence or attempt to
influence any employee, contractor or other service provider of the Company or
its subsidiaries to cease providing services for the Company or its subsidiaries
for any reason, or to employ, interview or arrange to have business
opportunities offered to any such individual.

 

(iv)



Executive's agreements in Sections 2(ii) and 2(iii) are severable, and each will
still be enforceable even if another is not enforceable.  If a court determines
that any provision of this section exceeds the maximum scope, time period, or



2

 

--------------------------------------------------------------------------------

 

geographic area that the court deems enforceable, the scope, time period, or
geographic area shall be deemed the maximum that the court considers reasonable.

 

(v)



For the avoidance of doubt, in the event Executive breaches any of the
agreements in Section 2(ii) or 2(iii), any rights or entitlements Executive may
have to the payments and benefits set forth in Section 2(i) shall terminate
immediately upon such breach and no further payments will be made, and no
further benefits will be provided, to Executive pursuant to such Section 2(i).  

 

3. Exclusive Remedy.  This Agreement specifies all of Executive's compensation
and benefits resulting from an actual termination or Constructive Termination in
connection with a Change of Control.  Executive shall not be entitled to any
other compensation and benefits from the Company except to the extent provided
under any written Company benefit plan, stock option or other equity agreement
or indemnification agreement, or as may be required under applicable law.  

 

4. Definitions.

 

(i) “Annual Bonus” means (A) Executive’s target short-term incentive cash
compensation under the annual bonus program then in effect for the current
fiscal year in which a Separation of Service occurs or (B) Executive’s target
short-term incentive cash compensation under the annual bonus program at the
time the Change of Control occurred, whichever is greater, factoring any
performance targets at 100% achievement and deducting any short-term incentive
payment already made for such fiscal year.

 

(ii) "Base Salary" means Executive's then-current cash compensation paid on the
Company's standard salary payment schedule, less applicable withholding.

 

(iii) "Cause" means (A) gross dereliction of duties which continues after at
least two notices, each 30 days apart, from the Chief Executive Officer,
specifying in reasonable detail the tasks which must be accomplished and a
timeline for their accomplishment to avoid termination for Cause, (B) willful
and gross misconduct which injures the Company, (C) willful and material
violations of laws applicable to the Company, or (D) embezzlement or theft of
Company property.

 

(iv) "Change of Control" means the occurrence of any of the following events:

 

(A) Any “person” or “group” as such terms are defined under Sections 13 and 14
of the Securities Exchange Act of 1934 (“Exchange Act”) (other than the Company,
a subsidiary of the Company, or a Company employee benefit plan) is or becomes
the “beneficial owner” (as defined in Exchange Act Rule 13d-3), directly or
indirectly, of Company securities representing 50% or more of the combined
voting power of the Company’s then outstanding securities.

 

(B) The closing of:  (1) the sale of all or substantially all of the assets of
the Company if the holders of Company securities representing all voting power
for the election of directors before the transaction hold less than a majority
of the total voting power for the election of directors of all entities which
acquire such assets, or  (2) the merger of the Company with or into



3

 

--------------------------------------------------------------------------------

 

another corporation if the holders of Company securities representing all voting
power for the election of directors before the transaction hold less than a
majority of the total voting power for the election of directors of the
surviving entity.

 

(C) The issuance of securities, which would give a person or group beneficial
ownership of Company securities representing 50% or more of all voting power for
the election of directors.

 

(D) A change in the board of directors over a period of twenty-four (24) months
such that the incumbent directors as of the beginning of any such twenty-four
(24) month period and nominees of the incumbent directors are no longer a
majority of the total number of directors.

 

(v) "Competitor" means a business anywhere in the world which derives ten
percent (10%) or more of its revenues from developing, manufacturing, marketing
or selling any products which directly compete with the products manufactured,
marketed or sold by the Company or its subsidiaries as at the date Executive's
employment or consulting agreement (if applicable) terminates.

 

(vi) "Constructive Termination" means Executive's  resignation following the
occurrence of any of the following events, without Executive's approval:  (A) a
material reduction in Executive's Base Salary, target bonus or benefits, other
than a reduction that is implemented across-the-board to all employees at
Executive's level; (B) a material reduction in Executive's title, authority or
responsibilities; or (C) the requirement that Executive relocate to a place of
employment more than 50 miles from the Executive's primary work location as in
effect immediately prior to the Change of Control; provided, however, the
Executive must provide written notice to the Company of the existence of a
condition described in clause (A),  (B) or (C) within ninety (90) days of the
initial occurrence of the condition, and if within thirty (30) days of the
Company's receipt of such notice (or, if later, Executive's actual termination
of employment) the Company remedies such condition, a Constructive Termination
will not be deemed to have occurred.

 

(vii) "Separation from Service" means the cessation of Executive's status as an
employee of the Company and shall be deemed to occur at such time as the level
of the bona fide services Executive is to perform as an employee (or as a
consultant or other independent contractor) permanently decreases to a level
that is not more than 20% of the average level of services Executive rendered as
an employee during the immediately preceding 36 months (or such shorter period
for which the Executive may have rendered such service).  Any such determination
as to Separation from Service, however, shall be made in accordance with the
applicable standards of the Treasury Regulations issued under Section 409A of
the Code.

 

5. Golden Parachute Excise Tax.  If the benefits provided for in this Agreement
or otherwise payable to Executive constitute "parachute payments" within the
meaning of Section 280G of the Code and will be subject to the excise tax
imposed by Section 4999 of the Code (the "Excise Tax"), then Executive's
severance benefits under Section 2 shall be (i) delivered in full, or (ii)
delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in the receipt by Executive on an after-tax
basis, of the greatest amount of severance benefits.  Unless the Company and
Executive



4

 

--------------------------------------------------------------------------------

 

otherwise agree in writing, any determination required under this Section 5
shall be made in writing in good faith by the accounting firm serving as the
Company's independent public accountants immediately prior to the Change of
Control (the "Accountants").  For purposes of making the calculations required
by this Section 5, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code.  The Company and Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section.  If the Accountants determine that
reduction of Executive's severance benefits is required by this Section 5 such
that no portion of Executive's  severance benefits will be subject to the Excise
Tax, the severance benefits shall be reduced in the following order:  (i) cash
severance pay that is exempt from Section 409A, (ii) any other cash severance
pay, (iii) any other cash payable that is a severance benefit other than stock
appreciation rights, (iv) any stock appreciation rights, (v) any restricted
stock, and (vi) stock options.  The Company shall bear all costs the Accountants
may reasonably incur in connection with any calculations contemplated by this
Section 5.    

 

6. Section 409A. 

 

(i)        Notwithstanding any provision to the contrary in this Agreement
(other than Section 6(ii) below), no payments or benefits to which the Executive
becomes entitled under Section 2 of this Agreement shall be made or paid to the
Executive prior to the earlier of (A) the expiration of the 6-month period
measured from the date of his Separation from Service or (B) the date of the
Executive's death, if the Executive is deemed at the time of such Separation
from Service a "key employee" within the meaning of that term under Code Section
416(i) and such delayed commencement is otherwise required in order to avoid a
prohibited distribution under Code Section 409A(a)(2).  Upon the expiration of
the applicable Code Section 409A(a)(2) deferral period, all payments deferred
pursuant to this Section 6 shall be paid in a lump sum to the Executive, and any
remaining payments due under this Agreement shall be paid in accordance with the
normal payment dates specified for them herein.  

 

(ii)       The six month holdback set forth in Section 6(i) above shall not be
applicable to (A) any severance payments under Section 2 that qualify as
Short-Term Deferral Payments in the discretion of the Company and (B) any
remaining portion of the severance payments due Executive under Section 2 to the
extent the Company determines in its discretion that such payments are not
subject to Section 409A of the Code pursuant to Treasury Regulations Section
1.409A-1(b)(9)(iii). 

 

(iii)       No reimbursement payable to the Executive pursuant to any provision
of this Agreement or pursuant to any plan or arrangement of the Company shall be
paid later than the last day of the calendar year following the calendar year in
which the related expense was incurred, and no such reimbursement during any
calendar year shall affect the amounts eligible for reimbursement in any other
calendar year, except, in each case, to the extent that the right to
reimbursement does not provide for a "deferral of compensation" within the
meaning of Section 409A of the Code.

 

7. Assignment.  This Agreement shall bind and benefit (i) Executive's heirs,
executors and legal representatives upon Executive's death to the extent the
benefit is due and payable at the time of Executive's death and (ii) any
successor of the Company.  Any such successor of the Company shall be deemed
substituted for the Company under the terms of this Agreement for all



5

 

--------------------------------------------------------------------------------

 

purposes.  "Successor" shall include any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires all or substantially all of the assets or
business of the Company.  Executive has no other right to assign this Agreement
and any such attempted assignment is void.

 

8. Notices.  All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed given if:   (i) delivered
personally, (ii) one day after being sent by FedEx or a similar commercial
overnight service, or (iii) three days after being mailed by registered or
certified mail, return receipt requested, prepaid and addressed to Company at
its principal office, attention:  Chief Executive Officer, or to Executive at
Executive's last principal residence known to the Company, or at such other
addresses as the parties may designate by written notice.

 

9. Severability.  In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

 

10. Entire Agreement.  This Agreement represents the entire agreement and
understanding between the Company and Executive concerning payments to Executive
in the event of a Change of Control and supersedes any and all prior change of
control or similar agreements between the Company and Executive but does not
supersede any other agreements between Company and Executive, including but not
limited to,  any confidentiality or similar agreement, any indemnification
agreement, and any restricted stock purchase agreement, restricted stock unit
agreement, stock option agreement or other equity award agreement entered into
pursuant to the Company's stock plans, except as expressly provided herein.  In
case of conflict between any of the terms and conditions of this Agreement and
the documents herein referred to, the terms and conditions of this Agreement
shall control.

 

11. Arbitration and Equitable Relief.

 

(i)         Any dispute or controversy arising out of, relating to, or in
connection with this Agreement, or the interpretation, validity, construction,
performance, breach, or termination thereof shall be settled by arbitration to
be held in the State of Delaware in accordance with the Employment Arbitration
Rules of the American Arbitration Association (the "Rules") then in effect, and
not by court or jury trial, to be held (unless the parties agree in writing
otherwise) within 45 miles of where Executive is or was last employed by the
Company.  The Rules may be found at www.adr.org or by searching for "AAA
Employment Arbitration Rules" using a service such as www.Google.com or
www.Bing.com or by asking the Company's  Legal Department (by e-mail at
legal.notices@pmcs.com or by telephone at 408-239-8000) for a copy of the Rules.
 If for any reason the American Arbitration Association will not administer the
arbitration, either party may apply to a court of competent jurisdiction with
authority over the location where the arbitration will be conducted for
appointment of a neutral arbitrator.  The arbitrator may grant injunctions or
other relief in such dispute or controversy.  The decision of the arbitrator
shall be final, conclusive and binding on the parties to the arbitration. 
Judgment may be entered on the arbitrator's decision in any court having
jurisdiction.  This arbitration agreement shall survive after the employment
relationship terminates.





6

 

--------------------------------------------------------------------------------

 

(ii)        The arbitrator shall apply Delaware law to the merits of any dispute
or claim, without reference to rules of conflict of law.  The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law.

(iii)       The Company shall pay the costs and expenses of such arbitration. 
Each party shall separately pay its counsel fees and expenses; provided,
however, that the arbitrator shall have the authority to award reasonable
attorneys' fees and costs to a party who prevails on a claim under a statute
that provides for such fees and costs to the prevailing party.

(iv)Executive understands that to the extent Executive is employed in the United
States, nothing in this Agreement modifies Executive's at-will employment
status.  Either the Company or Executive can terminate the parties' employment
relationship at any time, with or without cause.

12. No Oral Modification, Cancellation or Discharge.  This Agreement may be
amended, canceled or discharged only in writing signed by Executive and the
Chief Executive Officer of the Company.

 

13. Withholding.  The Company shall be entitled to withhold, or cause to be
withheld, from payment any amount of withholding taxes required by law with
respect to payments made to Executive in connection with his employment
hereunder.

 

14. Governing Law.  This Agreement shall be governed by the laws of the State of
Delaware (with the exception of its conflict of laws provisions).

 

15. Representations.  Executive represents that he has had the opportunity to
discuss this matter with and obtain advice from his own legal counsel, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this agreement, and is knowingly and voluntarily entering into
this Agreement.

 

 

PMC-SIERRA, INC.:

 





___________________________

Gregory S. Lang

President and CEO

 

 

EXECUTIVE:

 



___________________________

NAME





7

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF GENERAL RELEASE OF ALL CLAIMS

On behalf of myself, my heirs, executors, administrators and assigns, I hereby
make the following agreements and acknowledgements in exchange for benefits to
be received by me under my Change of Control Agreement (the "Agreement"):

 

1. I agree that I fully and forever release and discharge the Company and all of
its parents, divisions, subsidiaries, affiliates, related entities, and their
predecessors, successors, and past and present officers, directors,
shareholders, employees, agents, partners, attorneys, benefit plans, insurers,
and representatives, (hereinafter "Releasees") from any and all claims of
whatever nature, except as noted below, whether known or unknown, which exist or
may exist on my behalf against Releasees as of the date of this Agreement,
including but not limited to any and all tort claims, contract claims, equitable
claims, breach of fiduciary duty claims, ERISA claims, wrongful termination
claims, public policy claims, retaliation claims, statutory claims, personal
injury claims, emotional distress claims, invasion of privacy claims, defamation
claims, fraud claims, quantum meruit claims, and any and all claims arising
under any federal, state or other governmental statute, law, regulation or
ordinance covering discrimination in employment, including but not limited to
Title VII of the Civil Rights Act of 1964, as amended, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, and the California
Fair Employment and Housing Act, including any claims based on race, color,
religious creed, national origin, ancestry, physical or mental disability,
medical condition, marital status, sex, age, harassment, or
retaliation.  Notwithstanding any provisions and covenants in this paragraph, I
am not waiving any claim I may have against Releasees to:  (a) unemployment
benefits; (b) state disability and/or workers' compensation insurance benefits;
(c) my vested rights upon termination in certain of the Company's group benefit
plans pursuant to the federal law known as COBRA and the terms of the Company's
benefit plans; (d) any right to indemnification I may have under the Company's
Bylaws or under the Indemnification Agreement between the Company and me, if
applicable; and (e) any claim that may not legally be waived.  I also understand
that this General Release shall not prevent me from filing a charge with the
Equal Employment Opportunity Commission (or similar state or local agency) or
participating in any investigation conducted by the Equal Employment Opportunity
Commission (or similar state or local agency); provided, however,  I acknowledge
and agree that any claims for personal relief in connection with such a charge
or investigation (such as reinstatement or monetary damages) would be and hereby
are barred.

2. I agree that I fully and forever waive any and all rights and benefits
conferred upon me by the provisions of Section 1542 of the Civil Code of the
State of California and any similar statute or regulation in any other
applicable jurisdiction, which states as follows (parentheticals added):

A general release does not extend to claims which the creditor [i.e, me] does
not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his
settlement with the debtor [i.e., the Company].

I understand and agree that this means that if, hereafter, I discover facts
different from or in addition to those which I now know or believe to be true,
that the waivers and releases of this General Release shall be and remain
effective in all respects subject to the exceptions in Section 1,
notwithstanding such different or additional facts or the discovery of such
fact.

 

3. I agree that neither the fact nor any aspect of this General Release is
intended, or should be construed at any time, to be an admission of liability or
wrongdoing by either myself or by the Company.



8

 

--------------------------------------------------------------------------------

 

4. I agree that if any provision, or portion of a provision, of this General
Release is, for any reason, held to be unenforceable, that such unenforceability
will not affect any other provision, or portion of a provision, and this General
Release shall be construed as if such unenforceable provision or portion had
never been contained herein.

5. I understand that I may have [twenty-one (21)/forty-five (45)] days after
receipt of this General Release within which I may review and consider it, and I
have been advised in this writing that I should discuss it with an attorney of
my own choosing, and decide whether or not to sign this General Release.  I also
understand that, for the period of seven (7) days after I sign this General
Release, I may revoke it by delivering a written notification of my revocation,
no later than the seventh day, to:

General Counsel

1380 Bordeaux Drive

Sunnyvale, CA 94089

fax:  408-239-8166

 

I further understand that the Effective Date of this General Release will be the
eighth day after I have signed it, provided that I have delivered it to the
Company and have not revoked it during the seven days after I signed it. I
further understand and agree that the severance benefits provided pursuant to
Section 2 of the Agreement constitutes consideration beyond which I am otherwise
entitled to receive and is offered in exchange for my release and waiver of all
claims and other covenants as set forth herein and in the Agreement.

 

6. This General Release, in all respects, shall be interpreted, enforced and
governed by and under the laws of the State of Delaware.

7. This General Release contains the entire agreement between the Company and me
with respect to any matters referred to herein.

I HAVE READ THIS GENERAL RELEASE; I UNDERSTAND IT AND KNOW THAT I AM GIVING UP
IMPORTANT RIGHTS; I AM AWARE OF MY RIGHT TO CONSULT WITH AN ATTORNEY OF MY OWN
CHOOSING BEFORE SIGNING IT AND I HAVE BEEN ENCOURAGED TO CONSULT WITH SUCH AN
ATTORNEY; AND I SIGN IT VOLUNTARILY:

 

 

 

 

Signed:  ________________, 20__.

 

 

Employee's Signature:

 

 

 

                         

 

 

 

Print Name:            

 

 

 

 

 

 



9

 

--------------------------------------------------------------------------------